        Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

ZAIN P.,
                                                                  DECISION
                                 Plaintiff,                         and
                    v.                                             ORDER

ANDREW M. SAUL, Commissioner of                                   20-CV-430F
 Social Security,                                                  (consent)

                           Defendant.
______________________________________

APPEARANCES:              LAW OFFICES OF KENNETH R. HILLER
                          Attorneys for Plaintiff
                          KENNETH R. HILLER, and
                          JEANNE ELIZABETH MURRAY, of Counsel
                          6000 North Bailey Avenue
                          Suite 1A
                          Amherst, New York 14226

                          JAMES P. KENNEDY, JR.
                          UNITED STATES ATTORNEY
                          Attorney for Defendant
                          Federal Centre
                          138 Delaware Avenue
                          Buffalo, New York 14202
                                        and
                          GRAHAM MORRISON
                          Special Assistant United States Attorney, of Counsel
                          Social Security Administration
                          Office of General Counsel
                          26 Federal Plaza
                          Room 3904
                          New York, New York 10278

                                   JURISDICTION

      On April 6, 2021, the parties to this action consented pursuant to 28 U.S.C. §

636(c) to proceed before the undersigned. (Dkt. 17). The matter is presently before the
         Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 2 of 14




court on motions for judgment on the pleadings filed by Plaintiff on January 11, 2021

(Dkt. 14), and by Defendant on March 12, 2021 (Dkt. 15).



                                       BACKGROUND

       Plaintiff Zain P. (“Plaintiff”), brings this action seeking judicial review of the

Commissioner of Social Security’s final decision denying Plaintiff’s application filed with

the Social Security Administration (“SSA”), on April 27, 2017, for Supplemental Security

Income (“SSI”) under Title XVI of the Act (“disability benefits”). Plaintiff alleges

becoming disabled on January 26, 2009, based on post-traumatic stress disorder

(“PTSD”), bipolar, Asperger’s syndrome, diabetes type II, hypertension, high

cholesterol, anxiety, and gender dysphoria (disagreement with biological gender). AR 1

at 502, 508. Plaintiff’s application initially was denied on June 23, 2017, AR at 417-34,

and at Plaintiff’s timely request, AR at 432-34, on January 28, 2019, a hearing was held

in Buffalo, New York before administrative law judge (“ALJ”) Stephen Cordovani (“the

ALJ”). AR at 355-416 (“administrative hearing”). Appearing and testifying at the

administrative hearing were Plaintiff, represented by Kelly Laga, Esq., and vocational

expert Tania Shullo (“the VE”).

       On February 21, 2019, the ALJ denied Plaintiff’s claims, AR at 334-354 (“ALJ’s

decision”), and Plaintiff timely filed a request for review of the ALJ’s decision by the

Appeals Council, AR at 486-89. In connection with the Appeals Council review, Plaintiff

submitted an additional 318 pages of medical records. AR at 13-333. On February 10,

2020, the Appeals Council denied Plaintiff’s request for review of the ALJ’s decision, AR


1References to “AR” are to the CM/ECF-generated page number of the Administrative Record Defendant
electronically filed on October 8, 2020 (Dkt. 11).

                                                2
          Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 3 of 14




at 1-7, thereby making the ALJ’s decision the Commissioner’s final determination on the

claim. With regard to Plaintiff’s newly submitted medical records, the Appeals Council

stated “this evidence does not show a reasonable probability that it would change the

outcome of the decision,” AR at 2 and, as such, the evidence was not “exhibited,” i.e.,

was not added as exhibits to the Administrative Record. On April 10, 2020, Plaintiff

commenced the instant action seeking judicial review of the ALJ’s decision.

        On January 11, 2021, Plaintiff moved for judgment on the pleadings (Dkt. 14)

(“Plaintiffs’ Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 14-1) (“Plaintiff’s Memorandum”). On March 12,

2021, Defendant moved for judgment on the pleadings (Dkt. 15) (“Defendant’s Motion”),

attaching Commissioner’s Brief in Support of the Commissioner’s Motion for Judgment

on the Pleadings and in Response to Plaintiff’s Brief Pursuant to Local Standing Order

on Social Security Cases (Dkt. 15-1) (“Defendant’s Memorandum”). Filed on April 1,

2021 was Plaintiff’s Response to the Commissioner’s Brief in Support and in Further

Support for Plaintiff’s Motion for Judgment on the Pleadings (Dkt. 16) (“Plaintiff’s

Reply”). Oral argument was deemed unnecessary.

        Based on the foregoing, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.



                                                  FACTS 2

        Plaintiff Zain P. (“Plaintiff”), born June 7, 1989, was 19 years old as of January

26, 2009, the alleged disability onset date (“DOD”), 27 years old upon initially applying


2In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.

                                                       3
        Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 4 of 14




for disability benefits on January 26, 2017, and 29 years old as of February 21, 2019,

the date of the ALJ’s decision. AR at 349, 351, 418. Plaintiff is single, has no children,

and lives alone in an assisted mental health apartment. AR at 360. Plaintiff has a

driver’s license but no car so Plaintiff walks, takes public transportation including a van

provided by Plaintiff’s residence complex, or relies on others for rides. AR at 361, 363-

64. Plaintiff graduated high school where Plaintiff was in special education classes, and

attended two years of an on-line college studying technology, but has not obtained a

college degree. AR at 362, 507. Plaintiff’s only work experience was at age 14 when

Plaintiff bagged groceries for one month. AR at 362-63, 507.

       Plaintiff alleges no exertional limitations, but only non-exertional limitations

attributed to mental health impairments. With regard to such impairments, Plaintiff

received mental health treatment from Neighborhood Health Center-Mattina

(“Neighborhood Health”) from January 1, 2008 to January 28, 2019. AR at 599-616,

788-937, 948-54. Plaintiff received mental health treatment at Evergreen Health

Services from December 19, 2016 to February 17, 2017. AR at 541-98. From February

21, 2017 to June 26, 2017, Plaintiff received mental health treatment at Spectrum

Human Services. AR at 617-63, 939-47.

       In connection with Plaintiff’s disability benefits application, on June 13, 2017,

Plaintiff underwent a psychiatric consultative examination with Janine Ippolito, Psy.D.

(“Dr. Ippolito”), who diagnosed Plaintiff with PTSD, by history, unspecified personality

disorder with paranoid traits, and rule out learning disorder AR at 664-69. On June 21,

2017, state agency psychologist T. Bruni, Ph.D. (“Dr. Bruni”), reviewed Plaintiff’s

medical record and diagnosed Plaintiff with severe personality disorders, but non-



                                              4
          Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 5 of 14




severe trauma and stressor-related disorders, and that Plaintiff’s mental impairments

limited Plaintiff’s understanding, memory, and social interaction. AR at 422-25. On

June 22, 2017, state agency review physician J. Koenig, M.D. (“Dr. Koenig”), reviewed

Plaintiff’s medical record and diagnosed Plaintiff with non-severe hypertension and

diabetes mellitus. AR at 421-22.



                                         DISCUSSION

1.       Standard and Scope of Judicial Review

         A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when the claimant is unable “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which . . . has

lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. §§ 416(i)(1); 1382c(a)(3)(A). A district court may set aside the

Commissioner’s determination that a claimant is not disabled if the factual findings are

not supported by substantial evidence, or if the decision is based on legal error. 42

U.S.C. §§ 405(g), 1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir.

2003).

         In reviewing a final decision of the SSA, a district court “is limited to determining

whether the SSA’s conclusions were supported by substantial evidence in the record

and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d

Cir. 2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s



                                                5
         Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 6 of 14




function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 3 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

“Under this ‘very deferential standard of review,’ ‘once an ALJ finds facts, we can reject

those facts only if a reasonable factfinder would have to conclude otherwise.’” Bonet ex

rel. T.B. v. Colvin, 523 Fed.Appx. 58, 58-59 (2d Cir. 2013) (quoting Brault v. Social Sec.

Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (italics in original). Indeed, the issue

is not whether substantial evidence supports the claimant’s argument, but “whether

substantial evidence supports the ALJ’s decision.” Bonet ex rel. T.B., 523 Fed.Appx. at

59 (italics in original).

2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). The five steps include (1) whether the plaintiff is currently engaged in substantial

gainful activity, 20 C.F.R. § 404.1520(b) and § 416.920(b); (2) whether the plaintiff has



3 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  6
        Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 7 of 14




at least one severe impairment limiting the plaintiff’s mental or physical ability to perform

basic work activity, 20 C.F.R. § 404.1520(c) and § 416.920(c); (3) whether the plaintiff’s

severe impairments, considered together, meet or equal a listing in 20 C.F.R. Part 404,

Subpt. P, Appendix 1 of the regulations, and meet the duration requirement of at least

12 continuous months, 42 U.S.C. §§ 423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§

404.1520(d) and 416.920(d), (4) whether the plaintiff, despite the plaintiff’s collective

impairments, retains the “residual functional capacity (“RFC”) to perform past relevant

work (“PRW”), 20 C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and (5) if the plaintiff

cannot perform PRW, whether any work exists in the national economy for which the

Plaintiff, given the applicant’s age, education, and past work experience, “retains a

residual functional capacity to perform. . . .” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir.

1999) (quotation marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c).

The burden of proof is on the applicant for the first four steps, with the Commissioner

bearing the burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and

416.920(a)(4); Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008).

       In the instant case, the ALJ found Plaintiff has not engaged in SGA since

January 26, 2017, the application date, AR at 339, has the severe impairments of

Asperger’s, PTSD, anxiety disorder, bipolar disorder, and unspecified personality

disorder with paranoid traits, id., and that “there is a substantial overlap in

symptomology between different mental impairments,” id., as well as “a degree of

subjectivity inherent in the nature of mental diagnoses.” Id. The ALJ also found there is

no evidence that Plaintiff’s diagnoses of hypertension, lipidemia, and diabetes mellitus

with neuropathy “are not under control with medication or that they cause any work-



                                              7
        Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 8 of 14




related limitations,” id., and that despite a diagnosis of gender dysphoria, “there is no

evidence that this causes any work-related limitations,” id., such that none of these

diagnoses are severe impairments, id., and Plaintiff does not have an impairment or

combination of impairments meeting or medically equal in severity to a listed

impairment. Id. at 340-41. The ALJ found that despite such impairments, Plaintiff

retains the RFC for a full range of work at all exertional levels, with only non-exertional

limitations including the ability to understand, remember, and carry out simple

instructions and tasks, can work in a low stress environment defined as including

simple, unskilled work with no supervisory duties, no independent decision-making, no

strict production quotas or production rate pace, and minimal changes in work routine

and processes, cannot travel to unfamiliar places, can have frequent, but not constant,

interaction with supervisors and occasional interaction with co-workers and the general

public, but no team, tandem, or co-dependent work. AR at 341-49, The ALJ further

found that Plaintiff has no PRW such that the issue of transferability of skills is

irrelevant, and that given Plaintiff’s age, education, ability to communicate in English,

and RFC based on all impairments would be able to perform jobs existing in the national

economy including as a dishwasher, dryer attendant, and dining room attendant. AR at

349-50. As such, the ALJ found Plaintiff was not disabled as defined under the Act at

any time through the date of the ALJ’s decision. AR at 350-51.

       In support of Plaintiff’s Motion, Plaintiff argues that the Appeals Council failed to

properly evaluate new and material evidence from Erie County Department of Social

Services, Buffalo MRI, Venture Forthe, Sisters of Charity Hospital, and Evergreen

Health Services relating to the period at issue and which undermined the RFC



                                              8
        Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 9 of 14




formulated by the ALJ rendering it unsupported by substantial evidence, Plaintiff’s

Memorandum at 15-19, and at step four of the sequential analysis the ALJ failed to

properly weigh the opinion of evidence of record, particularly with regard to of nurse

practitioner Janette Evans, ANP (“NP Evans”), AR at 19-24, and Licensed Master Social

Worker Ashley Stewart (“LMSW Stewart”), id. at 24-27, both of whom treated Plaintiff at

Neighborhood Health. In opposition, Defendant argues the Appeals Council properly

evaluated the additional evidence submitted, Defendant’s Memorandum at 6-10, and

the ALJ properly weighed the opinion evidence of record, id. at 10-11, including the

opinions of NP Evans, id. at 11-13, and LMSW Stewart, id. at 13-16. In reply, Plaintiff

characterizes Defendant’s response regarding the Appeals Council’s refusal to consider

Plaintiff’s additional evidence “improper post hoc rationalization,” Plaintiff’s Reply at 1-2,

and that Defendant’s arguments regarding the ALJ’s weighing of opinion evidence

“merely restate the ALJ’s actions, engage in more improper post hoc rationalization,”

and fail to rebut the ALJ’s harmful errors. Id. at 2-3. There is no merit to Plaintiff’s

arguments.

       A.     New Evidence

       Plaintiff argues the Appeals Council’s perfunctory statement that the additional

evidence submitted to the Appeals Council, particularly medical records from Evergreen

Health Services, Sister of Charity Hospital, and Venture Forthe, “does not show a

reasonable probability that it would change the outcome of the decision,” and

subsequent failure to properly evaluate new and material evidence relevant to the

period at issue undermined the ALJ’s decision, leaving it unsupported by substantial

evidence. Plaintiff’s Memorandum at 15-19 (quoting AR at 2). In opposition, Defendant



                                               9
         Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 10 of 14




argues the substance of the newly submitted evidence do not support Plaintiff’s

argument, but merely demonstrate Plaintiff continued to receive peer support 4 from job

coach Kathleen Klima, BSW (“Klima”), and despite Plaintiff’s mental impairments, was

functioning at a high level including enrolling in community college. Defendant’s

Memorandum at 5-9. Defendant further maintains the Appeals Council is not required

to provide a detailed explanation for concluding the newly submitted evidence would not

have changed the outcome of the ALJ’s decision. Id. at 9-10. Plaintiff, in further

support of remand, characterizes Defendant’s argument as unacceptable “post hoc

rationalization.” Plaintiff’s Reply at 1-2. There is no merit to Plaintiff’s argument.

        In particular, the Appeals Council declined the request to review the ALJ’s

decision in light of the newly submitted evidence, most of which merely documents

Plaintiff’s appointments between March 7, 2019 to September 18, 2019 with peer

counselor Klima. AR at 19-99. Klima’s notes of the sessions demonstrate Klima

focused on increasing Plaintiff’s social and coping skills, with the goal of getting Plaintiff

enrolled in community college. See, e.g., AR at 22 (March 7, 2019 (one-hour session at

Erie Community College discussing steps Plaintiff needs to take to successfully enroll,

including addressing anxiety and some readiness classes)), AR at 44 (June 6, 2019

(two-hour session at Walden Galleria Mall to work on social anxiety which Plaintiff

described as improving)). Importantly, Plaintiff does not explain how the records

submitted to the Appeals Council undermines the ALJ’s decision. See Cook v. Comm’r

of Soc. Sec., 818 Fed.Appx. 108, 110 (2d Cir. 2020) (affirming the district court’s


4 “Peer workers draw upon their own personal lived experience of mental illness and recovery to provide

authentic engagement and support for people accessing mental health care.” Peer Workers –
Professionals, available at https://www.health.nsw.gov.au/mentalhealth/professionals/Pages/peer-
workers.aspx (last visited May 10, 2021).

                                                   10
         Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 11 of 14




upholding of the ALJ’s decision where the Appeals Council declined the plaintiff’s

request to review additional evidence where there was not a reasonable probability the

records would have changed the ALJ’s decision because the records did not undermine

the ALJ’s decision). Further, insofar as Plaintiff argues the Appeals Council may not

“summarily reject” new evidence without more than a “boilerplate” explanation that the

evidence is not likely to change the ALJ’s decision, Plaintiff’s Memorandum at 18-19,

Plaintiff points to no caselaw supporting this argument, and the court’s research reveals

none. Accordingly, there is no merit to this argument.

        B.      Weighing of Opinion Evidence

        Nor did the ALJ err in weighing the opinion evidence, including, as Plaintiff

argues, Plaintiff’s Memorandum at 20-27, the opinions of NP Evans and LMSW Stewart

who as treating sources, are entitled to greater weight. In particular, SSR 06-3p, 5 Titles

II and XVI: Considering Opinions and Other Evidence from Sources Who Are Not

“Acceptable Medical Sources” in Disability Claims; Considering Decisions on Disability

by Other Governmental and Nongovernmental Agencies, available at 2006 WL 2329939

(S.S.A. Aug. 9, 2006) (“SSR 06-3p”), permits the court to consider evidence from other

treating sources who do not qualify under the relevant regulations as “medical sources,”

although the ALJ is not required to grant opinions from such sources controlling weight.

        As relevant here, on January 28, 2019, NP Evans completed a treating medical

source statement regarding Plaintiff’s PTSD and anxiety for which NP Evans had seen

Plaintiff bi-weekly since March 2018. AR at 950-54. NP Evans assessed Plaintiff as


5 “SSR” refers to Social Security Rulings which are agency rulings “published under the authority of the
Commissioner of Social Security and are binding on all components of the Administration. These rulings
represent precedent final opinions and orders and statements of policy and interpretations that [the SSA]
ha[s] adopted.” 20 C.F.R. § 402.35(b)(1).

                                                   11
        Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 12 of 14




severely limited, i.e., “unable to meet competitive standards” or “no useful ability to

function” in most vocational skills categories, and opined Plaintiff could not engage in

full-time, competitive employment on a sustained basis. Id. The ALJ gave NP Evans’s

opinion “little weight.” AR at 347-48. On November 1, 2018, LMSW Stewart completed

a mental health report pertaining to Plaintiff’s PTSD and anxiety, finding Plaintiff was

unable to work because of functional limitations in problem solving, following multi-step

directions, communicating when overwhelmed which often happened in large groups of

people, and in stressful, fast-paced environments, and difficulty with emotional

regulation. AR at 677-78. The ALJ gave LMSW Stewart’s opinion “little weight” insofar

as LMSW Stewart found Plaintiff unable to work, AR at 345, and “greater weight” to the

balance of the opinion. Id.

       Preliminarily, for claims filed before March 27, 2017, the definition of “medical

opinions” is limited to “statements from acceptable medical sources,” 20 C.F.R. §

404.1527(a)(1), which are further defined, as relevant here, to include a licensed

physician (medical or osteopathic doctor), or a licensed psychologist. Significantly, for

claims filed prior to March 27, 2017, nurse practitioners are not considered acceptable

medical sources, 20 C.F.R. § 404.1527(7), and licensed social workers are considered

“nonmedical sources.” 20 C.F.R. § 404.1527(e)(3) (public and private social welfare

agency personnel). Accordingly, because neither NP Evans nor LMSW Stewart is an

“acceptable medical source,” their opinions are not entitled to controlling weight. 20

C.F.R. § 404.1527(a).

       Further, the ALJ’s finding that NP Evans’s opinion was inconsistent with the

medical record and Plaintiff’s anxiety level as a whole is supported by Plaintiff’s own



                                             12
        Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 13 of 14




description of social activities including attending church and bible study, riding in a

transportation van provided by Plaintiff’s place of residence to bowl and to visit the

library. AR at 348 (citing 928). NP Evans’s opinion was also inconsistent with

contemporaneous medical evidence showing Plaintiff with only mild symptoms of

depression and anxiety. Id. (citing AR at 925 (January 17, 2019 Neighborhood Health

report)). With regard to LMSW Stewart, despite rejecting the opinion that Plaintiff is

disabled, the ALJ gave some weight to LMSW Stewart’s assessment of Plaintiff’s

difficulties in social areas, problem solving, and dealing with stress, AR at 345, for which

the ALJ accounted by including in the RFC such limitations as no constant contact with

supervisors and no need for independent decision making. See Discussion, supra, at 8.

       The ALJ also relied on the consultative opinion of Dr. Ippolito that Plaintiff, based

on emotional distress, is mildly impaired with regard to memory and concentration, and

moderately limited in interacting with supervisors, co-workers, and the general public, as

well as in regulating emotions, controlling behavior, and maintaining well-being, but that

such limitations would not interfere with Plaintiff’s ability to function on a daily basis. AR

at 344, 349 (citing AR at 664-69). Significantly, the report of a consultative psychologist

may constitute substantial evidence. Petrie v. Astrue, 412 Fed.Appx. 401, 405-06 (2d

Cir. 2011).

       Moreover, insofar as Plaintiff maintains the opinion evidence of record could be

interpreted to support a determination that Plaintiff is disabled, it is settled within the

Second Circuit that “‘once an ALJ finds facts, we can reject those facts only if a

reasonable factfinder would have to conclude otherwise.’” Bonet ex rel. T.B., 523

Fed.Appx. at 58-59 (quoting Brault, 683 F.3d at 448 (italics in original)). Upon this



                                              13
       Case 1:20-cv-00430-LGF Document 18 Filed 05/10/21 Page 14 of 14




record the court finds it does not have to conclude otherwise than as found by the ALJ

in this case in denying Plaintiff’s claim. See Henderson v. Comm’r of Soc. Sec., 2019

WL 3237343, at ** 7-8 (W.D.N.Y. July 18, 2019) (sustaining the ALJ’s materiality finding

where the plaintiff “has not shown that no reasonable factfinder could have reached the

ALJ’s conclusions based on the evidence of record.” (citing Brault, 683 F.3d at 448)).



                                     CONCLUSION

      Based on the foregoing, Plaintiff Motion (Dkt. 14), is DENIED; Defendant’s

Motion (Dkt. 15) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.


                                             /s/ Leslie G. Foschio
                                  ______________________________________
                                             LESLIE G. FOSCHIO
                                     UNITED STATES MAGISTRATE JUDGE

DATED:       May 10th, 2021
             Buffalo, New York




                                           14
